   4:19-cr-03114-RGK-CRZ Doc # 10 Filed: 01/21/21 Page 1 of 1 - Page ID # 29




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    4:19CR3114

      vs.
                                                               RELEASE ORDER
MARIA GUADALUPE FLORES,

                     Defendant.



       The defendant is released subject to the following:

       1)     The defendant shall appear at his revocation hearing scheduled for March
              31, 2021 at 12:00 p.m. (noon) before the Honorable Richard G. Kopf, in
              Courtroom 2, United States Courthouse and Federal Building, 100
              Centennial Mall North, Lincoln, Nebraska.


       2)     The defendant shall comply with all terms and conditions of supervised
              release which were imposed at sentencing.



January 21, 2021.
                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
